Name: Commission Regulation (EEC) No 1372/89 of 19 May 1989 fixing for the 1989/90 marketing year the minimum purchase price for lemons delivered to the industry and the amount of financial compensation payable after their processing
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 20. 5 . 89 Official Journal of the European Communities No L 137/23 COMMISSION REGULATION (EEC) No 1372/89 of 19 May 1989 fixing for the 1989/90 marketing year the minimum purchase price for lemons delivered to the industry and the amount of financial compensation payable after their processing one hand the common minimum price and, on the other, the minimum prices applicable, as the case may be, in Spain and Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The minimum price referred to in Article 1 (3) of Regulation (EEC) No 1035/77 for the 1989/90 marketing year shall be as follows : (ECU/100 kg net) Spain Portugal Other Member States 15,22 15,49 19,53 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encourage the marketing of products processed from lemons ('), as last amended by Regulation (EEC) No 1 1 24/89 (2), and in particular Article 3 thereof, Whereas, pursuant to Article 1 (3) of Regulation (EEC) No 1035/77, the minimum price which processors must pay to the producer is derived from the purchase price for class II plus 5 % of the basic price ; whereas, to simplify matters, this calculation should be based on the average basic and purchase prices fixed for the 1989/90 year by Council Regulation (EEC) No 1 1 20/89 (3) ; Whereas, pursuant to Article 2 of Regulation (EEC) No 1035/77, financial compensation cannot exceed the difference between the minimum purchase price referred to in Article 1 of the said Regulation and the prices obtained for the basic products in producer third countries ; Whereas Articles 119 (2) and 305 (2) of the Act of Accession provide that, from the first move towards alignment, the minimum prices applicable, as the case may be , in Spain and Portugal are to be aligned on the common minimum price in accordance with the mechanisms provided for in Articles 70 and 238 of the said Act and the financial compensation applicable in Spain and Portugal respectively at each move towards alignment is to be that of the Community as constituted at 31 December 1985 less the difference between, on the 2. The minimum price shall be in respect of products ex-producer's packaging station . Article 2 The amount of the financial compensation referred to in Article 2 of Regulation (EEC) No 1035/77 for the 1989/90 marketing year shall be as follows : (ECU/100 kg net) Spain Portugal Other Member States 7,37 7,64 11,68 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L: 125, 19 . 5 . 1977, p . 3 . 0 OJ No L 118 , 29 . 4. 1989, p . 28 . 4 OJ No L 118, 29 . 4. 1989 , p . 14.